Title: To Thomas Jefferson from William Short, 26 September 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Septr. 26. 1790.

I have recieved to-day within a few hours of each other your two letters of July 26. and Aug. 12.—I am sorry to find that my letters have all had such uncommonly long passages. I sent them for the most part to Havre, where they remained until the sailing of the first vessel. I avoided making use of the English packet though a more regular conveyance, because I thought it sufficient to have my letters opened in one post. I write this letter however to go by that conveyance, and as the post of tomorrow morning is the last which will be in time for it, I shall in a hurry crowd as much as I can into this letter, thinking it better to give you information in disorder than to let the opportunity slip.
The national assembly are deliberating to-day on the great question of paper money. They have been for a long time discussing it by intervals, and at length have determined that they will not quit it until it is decided. The decision will probably take place tomorrow. It will probably be a middle term in order to dissatisfy all parties as little as possible, viz. that the dette exigible which is now estimated at 13. instead of 18. hundred million, shall be paid one half in assignats forcés, a paper money without interest, and the other in a paper bearing interest recievable in the purchase of public lands, but not a legal tender. Besides they will be obliged to make a paper money of 200 millions more in order to pay the current expences of this year and to begin the next. During the course of this discussion several towns have sent their opinions on the subject, in many instances addresses came both for and against the assignats from the same town, in general however the opinions of the trading towns have been against them. Still parties run so high, and so much intrigue was made use of to obtain these addresses that each party in the assembly insists that the nation at large if properly consulted would desire them. The districts of Paris have shewn an almost unanimous wish for this paper-emission, and the mob who surround the assembly house, and fill the galleries shew almost as much ardor in favor of the assignats, as  in the destruction of the bastille. They are made to believe that they will lower the price of bread, and augment the price of labour, that all those who are opposed to them are Aristocrats, and a variety of other such things. This criminal method of carrying a plan in the assembly by enlisting the mob in favor of it has been used on several occasions. Some of the provinces are already dissatisfied with the influence which this gives the city, and particularly the mob of Paris. Yesterday Dupont spoke very fully against the assignats. On coming out of the assembly he was pursued and surrounded by the mob. They had not gone further than injurious epithets, and menaces before the garde nationale came to his relief and took him out of their hands. As he has always been of the popular party, and is now in support of the opinion which is the most agreeable to the provinces on the question of the assignats, this will probably add to their jealousy of Paris influence.
This unsettled state of the public opinion as to the arrangement of the finances shews itself in a variety of shapes. Public credit stagnates or falls, the laws remain many of them without execution, even those who are destined for their execution form obstacles to it. The corps administratifs already shew a disposition to vye with the legislature. Several municipalities have omitted to execute the decrees of the assembly. Some have even protested against them and one department has joined lately in a protest against a decree for fixing the residence of one [of] the tribunals newly established.
I mentioned to you in a former letter the unexpected disposition shewn in the national guard of Paris relative to the voting of thanks to M. de Bouillé and those who fought under him at Nancy. Since then the municipality of Paris have had performed a funeral service for those who fell there. This service was in the champ de Mars. A deputation of the national assembly attended it, and the crowd was as great as the day of the federation. As the dead were considered the victims for the re-establishment of order and good government, the municipality thought themselves bound to give this proof of their desire to concur in whatever shewed a submission to the law. The necessity however of recurring to such proofs supposes a want of energy in the government which necessarily implies a state of anarchy.
An alarming proof of this state has lately been recieved from Brest. When the decrees of the assembly respecting the marine were read there to the sailors they refused to admit some parts of them. This occasioned some disorder which was soon after  quieted. About the same time the Leopard a ship of war which had displaced its officers in the West-Indies and joined the assembly of St. Domingo, arrived at Brest with the whole assembly on board. The communication of the sailors at Brest with those on board of the Leopard soon created a spirit of insubordination. M. D’Albert de Rioms, the commander in chief attempting to impose a slight correction on one that misbehaved, was unable to exact obedience. He was insulted and even menaced with being drowned. They planted a gallows before the door of an officer that had displeased them, and were in short in a perfect state of revolt. He communicated these circumstances to the assembly, through the minister. Two commissioners are sent to Brest to enquire into the cause of these disorders.—Although it does not appear that the assembly on board of the Leopard had any connexion with the riot at Brest, still as their conduct at St. Domingo has given great displeasure to the national assembly, they are all mandés à la barre to give an account of their conduct. Whether they will come, or what will be the event I cannot say. During their passage they considered themselves as the Assembly of St. Domingo, and deliberated and decreed as usual. It is supposed, as they fled from St. Domingo to avoid falling into the hands of the Governor there, their plan was not to come to France, but that the crew had preferred this route and brought them here. The vessel was commanded by a M. Santo Domingo. I don’t know who he is. The Captain of the Leopard has arrived also by another vessel. On the whole there is nothing yet clear in this business.
This situation of the French marine has probably had some influence on the negotiations between England and Spain. It was supposed that the decree of the national assembly for arming fortyfive ships would have immediately broke them up. They were certainly suspended about that time; but they have been again renewed and it is generally thought now that they are nearly being concluded so as to prevent proceeding to hostilities. The terms will no doubt be advantageous to England either in a commercial or political view, or both. The fleets of both nations are now in port. The designs of Mr. Pitt have hitherto been clothed with a secrecy of which there are few examples in history. He has kept the government so long in its purely executive form that the usual issues of information seem now to be forgotten in that country. Their confidence in him is implicit, and the event will probably shew  that it has been well placed. It has been however a deep, and might have turned out an hazardous game.
I mentioned to you in a former letter the sudden and unexpected peace between Russia and Sweden. It is known now that Prussia and England had counted on no peace being made without their intervention. The King of Sweden thought he had reasons to be dissatisfied both with the Porte and with them, and chose to have a peace by his own means rather than owe it to foreign powers.
The Austrian troops are marching towards the low countries, where every thing that can be imagined by fanati[ci]sm will be done to oppose them. Van der Noot has lately summoned to his standard immense numbers of these deluded people, to go on a secret expedition. All the companies are preceded by a crucifix, and a priest. The object of this crusade is not known.
Liege has named the Archbishop of Cambray, prince of Rohan, Regent with a supreme council, and has formed a kind of constitution. It is said I know not with what truth, that the Prince who has left them, is disposed to abandon his claims for a pension. In that case the new Regent will be made Prince.
The Ambassadors of France and Spain have both left Vienna under pretence of affairs and of health. It is said however by some on account of the two marriages about to make place between the Princesses of Naples and the two Archdukes of Austria. The King and Queen of Naples are arrived or on their way to Vienna for that purpose. The Ambassador and Ambassadress of Naples have left this place to go and join their master, and the Imperial Ambassador is to go also to the Congress which will be held for the arrangement of the affairs in Brabant. The coronation of the Emperor will take place in October. There is no doubt it will be the King of Hungary.
It is said several of the German Princes will protest at the Diet against the decrees of the national assembly, which violate as they say, the treaties guaranteed by the Empire. Ternant has been sent to negotiate with them an indemnity for the losses they sustain by the suppression of the feudal system. He has returned and says they are well disposed, but wish previously to know the nature of the indemnity.
The committee of imposition have made their report on tobacco. The assembly ordered the impression. This was several days ago, but as yet it has not been printed and nothing has been since said on it. It will however be taken up very shortly and I fear will pass.  It is proposed that the cultivation should be free in France, and that the importation should be subjected to a national regie. I refer you for this matter to my No. 40. which you will recieve before this letter. I hope you will recieve safely also my Nos. 41 and 42. sent by the way of Havre. I have done and shall still do whatever I can to prevent the committees plan passing, but I fear it will be in vain, and the more so as I apprehend that there has been an undue influence used. Even the Economists are for this regie, and the most violent as they are the most unnatural supporters of it. They say it is a momentary necessity.
The depositions in the procedure of the Chatelet are printed. You know this affair was brought before the assembly on account of two of their members being implicated (the Duke of Orleans and Mirabeau). The committee of reports are to make their report the day after the question of the assignats shall be decided. It is known however that they report qu’il n’y a pas lieu à l’accusation, and indeed whoever reads the depositions is astonished that the Chatelet should have announced the procedure to the assembly in the manner they did. It is said Mirabeau means to attack the Procureur general for calumny. I shall send you these papers with others by the first conveyance.
The gun locks are not yet brought here. I have sent for them repeatedly and am promised them always very soon, but it seems they cannot be counted on with certainty. However I shall still insist. I mentioned to you the difficulty in a former letter.
Nothing further has been done in the business you mention in the fourth page of yours of July 26. I wish it was in my power to prevent it from languishing. But I really see no hopes of any thing being done through the chanel mentioned. I recieved lately a letter from those who suffer by it. They say that another mode has been tried by some persons in London authorized for that purpose as they suppose by Congress. They say also that is, he who formerly wrote to you, that he himself has spoken on this business and that the dey agrees to take 17255 algerine sequins for the fourteen who remain.
This is all I know by any means relative to that affair.
Dupré is now engaged in engraving the medal you had ordered. As soon as it is finished your orders respecting it shall be executed.
The sending a consul to Martinique had been spoken of to me by de Moustiers. He observed he had seen it in a newspaper, but that it must be a mistake. I told him I only knew it from the newspaper  also, but that it appeared to me the expression of the convention authorized it. He did not then think so, and we did not refer to it. I did not know what you say of the correspondence on that affair, which does not even admit of construction. I am glad to be acquainted with it.
De Moustiers is named for Berlin and goes there soon. I do not know whether he will have any successor immediately. The Viscount de Caraman desires the place and under the former order of things would have been sure of it. He is a very worthy, sensible, and well-disposed young man.—Ternant has been spoken of also and I think it more probable he will succeed.
I recieved by post from St. Valery in Normandy accompanying your letter of the 12th. of August, a copy of your report on weights and measures. I recieved at the same time the newspapers as low as the 14th. The two reports which you intended to send by Mr. Barrett for the Bishop of Autun and M. de Condorcet have not been received, nor do I learn that Barrett has arrived. The letter of the 26th. of July which you thought he would bring arrived by post under cover to Mr. Grand, he knows not from whom. I shall communicate the report I have recieved to the Bishop of Autun and M. de Condorcet. I am glad that the two standards are adapted to each other, being persuaded that uniformity in this circumstance will exceedingly accelerate human knowlege.
Colo. Blackden is going to Champagne in order to see the vintage. I shall put the commission for that place into his hands, and at the same time will speak to M. D’Orsaï on the subject if he should be in Paris. I think you may be satisfied that it will be well executed.
[What you tell me respecting my salary and the extra allowances is perfectly satisfactory. Every thing is allowed that should be, and it is well to know with precision what is intended on these occasions. There is certainly no crowned head in Europe who pays more handsomely the grade of chargé des affaires.
I saw by one of the newspapers recieved that Congress had adjourned, and not seeing that any diplomatic appointments had taken place, I am led to suppose they are deferred till the next session. I am just informed also by a letter from Mr. Morris that he has letters as low as the 14th. of August and nothing respecting this subject is mentioned by his correspondent. It leaves no doubt that nothing new had taken place in it. I hope however very shortly to have something certain from you respecting it. The unsettled  state in which I have been for some time, has put it out of my power to take any arrangements for fixing myself, always supposing it possible I might the next day recieve intelligence that would render it unnecessary and even improper.] The adjournment having certainly taken place soon after the date of your last I may very shortly now expect to hear also from you on the subject which has been put into the hands of the executive and about which you say not an unnecessary moment shall be lost. It will produce a good effect here, as it will be a means of stating properly a matter which entirely misunderstood by numbers who having taken false ideas respecting it, will not give themselves time to examine it for better information. It will be the best answer also that can be given to some things of a disagreeable kind that are sometimes thrown out by private individuals. I wish it had been done long enough ago to have produced its effect here at present. The subject of the commercial and political connexions of this country with foreigners will probably be referred to a future legislature. They will be better acquainted with the United States before that time, and they will be better worth knowing also. It will then be the proper moment for fixing more permanently and more extensively their commercial intercourse. I have no doubt that they will then be easily induced to give up the plan respecting tobacco which is now proposed by the committee of imposition.
I mentioned to you in a former letter that Swann was making proposals respecting the American debt, backed by several bankers in Paris. The original plan was what I then mentioned to you. It seems it is now changed in order to purchase it with debts due by French government. Le Coulteux is the soul of this amendment. This circumstance as well as several others which have occurred since the probability of a peace, or rather since the negotiations between England and Spain have become serious, are new proofs of the attempts made on those who are supposed to have some influence on an operation, or an opportunity of being in the secret of affairs, and shews the danger there would be in trusting too much to those who have or are supposed to have a speculating turn I know that some calculations have been already formed on the business which will be soon to be carried on at Amsterdam, with a view to the person who it is thought by some will be employed in it, and although I am far from having any reason to believe or not believe that he has given any foundation for such calculations, still having been connected in various ways with these people,  necessity gives them more facility in making their approaches. I have thought it my duty to mention this although there is no probability of its having any weight and no possibility of its arriving before the decision will have been finally taken.
I beg you to accept my best wishes and to be assured of the constant & sincere attachment of Dear Sir, your friend & servant,

W. Short

